     Case 7:20-mj-01593 Document 3 Filed on 08/21/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                             ENTERED
                           MCALLEN DIVISION                                 August 21, 2020
                                                                           David J. Bradley, Clerk




United States of America                   §
                                           §
versus                                     §               Case No. 7:20−mj−01593
                                           §
Oziel Cantu                                §



                 ORDER OF TEMPORARY DETENTION
          PENDING HEARING PURSUANT TO BAIL REFORM ACT

      Upon motion of the GOVERNMENT, it is ORDERED that a detention hearing is
set for August 25, 2020 at 03:00 PM before United States Magistrate Judge Juan F
Alanis at 1701 W. Bus. Hwy. 83, McAllen, Texas 78501. Pending this hearing, the
defendant shall be held in custody by the United States Marshal and produced for this
hearing.




Date of order: August 21, 2020
